 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10    FRANCISCO REGALADO,                                 Case No. 20-CV-00115-NONE-BAM
11                                  Plaintiff,            ORDER GRANTING JOINT STIPULATION
                                                          TO CONTINUE MANDATORY
12           v.                                           SCHEDULING CONFERENCE
13    FCA US LLC, and DOES 1 through 10,
      inclusive,
14
                                    Defendants.
15
16          Pursuant to the parties’ stipulation (Doc. No. 9), and good cause appearing due to the

17   interruption of Defendant FCA US LLC’s business operations by the COVID-19 pandemic, the Initial

18   Scheduling Conference currently set for May 19, 2020, is HEREBY CONTINUED to August 25, 2020,

19   at 09:00 AM in Courtroom 8 (BAM) before the undersigned. A Joint Scheduling Report shall be filed

20   one week prior to the conference. The parties are encouraged to appear at the conference by telephone

21   with each party using the following dial-in number and access code: dial-in number 1-877-411-9748;

22   access code 3219139.

23
24   IT IS SO ORDERED.
25
        Dated:    April 13, 2020                             /s/ Barbara   A. McAuliffe              _
26                                                    UNITED STATES MAGISTRATE JUDGE
27
28
30                                                       1
31
